Cooper, Judge.
We granted appellant’s application for discretionary appeal to determine whether the trial court erred in granting visitation rights to the paternal grandmother of three minor children after the children’s natural father voluntarily terminated his parental rights and the children were adopted by their stepfather.
The natural parents of the children, Leslie and Jeffery Smith, were divorced, and Mrs. Smith was awarded custody of the children. A year later, Mrs. Smith and appellant were married. Shortly thereafter, Mr. Smith voluntarily terminated his parental rights to the children. Appellant then petitioned to adopt the children, and appellee, Mr. Smith’s mother and the paternal grandmother of the children, intervened in the adoption proceedings seeking visitation rights pursuant to OCGA § 19-7-3 (b). The trial court granted both the adoption and appellee’s petition for visitation. Appellant appeals only from that portion of the judgment granting grandparent visitation.
Appellant contends that the grant of visitation rights to appellee was not authorized by OCGA § 19-7-3 (b) because the minor children were adopted by their stepfather, who is not a blood relative, after their father voluntarily surrendered his parental rights. We agree. This case is controlled by the decision rendered in Campbell v. Holcomb, 193 Ga. App. 474 (388 SE2d 65) (1989). Based on virtually identical facts, this court explained that “OCGA § 19-7-3 clearly sets *318forth the single limited exception to the OCGA § [19-8-19] provisions which sever all former relationships of the adopted child. This limited exception occurs when the adoption is by a blood relative of the minor child. In all other adoptions, the severance provisions of OCGA § [19-8-19] control, thereby extinguishing any rights of visitation to the former grandparents. [Cits.]” Id. at 475. Accord Murphy v. McCarthy, 201 Ga. App. 101 (410 SE2d 198) (1991). As in Campbell, “the minor child [ren were] adopted by [their] stepfather, not by a blood relative; thus the situation here does not fall under the sole statutory exception of OCGA § [19-8-19]. Therefore, the [grandmother is] not entitled to visitation rights, and the trial court erred in granting them.” Campbell, supra. Appellee concedes that the instant case is on all fours with Campbell, and her attempt to distinguish Campbell based on earlier versions of OCGA § 19-7-3 is unpersuasive because the statutory language construed by the court in Campbell is identical to the current versions of OCGA §§ 19-7-3 and 19-8-19.
Because appellee did not have a viable claim for visitation under OCGA § 19-7-3 (b), we need not specifically address appellant’s second enumeration of error, that the trial court erred in using the “best interest of the child” standard in granting visitation rights.

Judgment reversed. McMurray, P. J., concurs. Blackburn, J., concurs specially.